Citation Nr: 1703207	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from April 1981 to February 1983.

This matter comes before the Board of Veterans Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to compensation under 38 C.F.R. § 1151 for a dental condition.  The Veteran filed a notice of disagreement with this decision in June 2012 and the RO issued a statement of the case dated in June 2013.  The Veteran submitted a substantive appeal in August 2013.  

In August 2016, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the Board that he had dental treatment at the Birmingham VA Medical Center that caused his teeth to fall out and his dental condition to worsen.  Statements in the file indicate that this treatment occurred in the late 1980s to early 1990s.  The rating decision and statement of the case in this case indicate that paper copies of dental treatment from Birmingham VAMC covering the period June 1987 through March 1990, were reviewed in connection with the Veteran's claim.  The statement of the case noted that the Birmingham records show that the Veteran presented to the clinic with poor oral hygiene with heavy plaque calculus and stain, and that the Veteran received treatment from
July 27, 1987 to November 5, 1987 for cleaning, dental restoration (filling), and extraction of tooth #16.  In addition, The Veteran was examined by VA in connection with his claim.  In the examination report, the examiner noted that the Veteran had had a tooth extraction two years before.  Finally, a review of the Veteran's treatment records indicate that the Veteran had been referred for dental work in April 1998 and March 2004.  

After a review of the Veteran's claims file, it appears that the aforementioned records have not been associated with the Veteran's claims file.  Upon remand, these records should be associated with the Veteran claims file.  In addition, a review should be undertaken and all records pertaining to the Veteran's dental care at the Birmingham VA Medical Center dated since 1983 should be associated with the Veteran claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

If the Board is in error that the records referenced above are not in the claims file, the Board apologizes and requests that a memorandum to the file be prepared, indicating the location of these documents.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his teeth.  This should specifically include (i) paper copies of dental treatment from Birmingham VAMC covering the period June 1987 through March 1990, including treatment from July 27, 1987 to November 5, 1987 for cleaning, dental restoration (filling), and extraction of tooth #16, (ii) records related a tooth extraction two years before the March 2012 VA examination (as noted in the report), and (iii) all records pertaining to the Veteran dental care at the Birmingham VA Medical Center dated since 1983. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

If the Board is in error that the records referenced above are not in the claims file, the Board apologizes and requests that a memorandum to the file be prepared, indicating the location of these documents.


2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

